Fourth Court of Appeals
                                        San Antonio, Texas
                                            September 23, 2020

                                            No. 04-20-00363-CV

                          IN RE PERMIAN HIGHWAY PIPELINE LLC

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On July 20, 2020, relator filed a petition for writ of mandamus and a motion for temporary
relief pending final resolution of the petition for writ of mandamus. The real party in interest filed
a response to which relator replied. After considering the petition and the record, this court
concludes relator did not show it is entitled to the relief sought. Accordingly, the petition for writ
of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on September 23, 2020.



                                                                     _____________________________
                                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2020.

                                                                     _____________________________
                                                                     Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 15945, styled Permian Highway Pipeline LLC v. Henry J. Limited
Partnership and Central Texas Electric Cooperative, Inc., pending in the 216th Judicial District Court, Gillespie
County, Texas. The Honorable Albert D. Pattillo, III signed the order at issue in this original proceeding.